DETAILED ACTION
Currently, claims 1-7 are being examined, while the remaining claims have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the return pad" in lines 2-3.  The antecedent basis for this limitation is confusing, since it is unclear which “return pad” is being referred to.  Appropriate correction is required.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson, U.S. 6,830,569 (hereinafter Thompson).
Regarding claim 1, Thompson discloses (note fig. 1) a system comprising: an electrosurgical unit (20) having an RF output and an RF return; and a surgical ‘retractor’ (26) 
Regarding claim 2, Thompson discloses (note fig. 1) a system further comprising a return pad dispersive electrode (30) and wherein the RF return of the electrosurgical unit includes a first and second RF return, wherein the retractor is electrically coupled to the first RF return (retractor is bipolar, and therefore has active and return electrodes – return electrode is necessarily coupled to an RF return) and the return pad dispersive electrode is electrically coupled (necessarily) to the second RF return. 
Regarding claim 3, Thompson discloses (note fig. 1) a system including an electrosurgical device (24) necessarily having an active electrode coupled to the RF output.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Garito, U.S. 2006/0217700 (hereinafter Garito).
Regarding claims 4-6, Thompson discloses (see above) a system that is capable of applying electrosurgical energy to tissue in multiple modalities.  However, Thompson fails to explicitly disclose a system that senses (and outputs) a change in impedance over time between the active electrode and the return pad.  Garito teaches (note fig. 1) a similar system that senses (and outputs as an alarm) a change in impedance over time (necessarily, since the impedance is determined in real-time during a procedure) between an active electrode and a return pad (note paragraph 68).  It is well known in the art that this feedback configuration results in increased safety and efficiency.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Thompson to sense (and output) a change in impedance over time between the active electrode and the return pad, in order to increase safety and efficiency.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Garito as applied to claims 4-6 above, and further in view of Johnson, U.S. 2006/0167450 (hereinafter Johnson).
Regarding claim 7, Thompson in view of Garito teaches (see above) a system that uses impedance data as feedback, wherein this data is output to a user as an audible alarm.  However, this combination of references fails to expressly teach a system wherein the data is output as a visualization on a screen or display.  Johnson teaches a similar system that uses impedance data as feedback, wherein this data is output to a user as a ‘visual and/or audible 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because they do not apply to the current rejections.  However, it should be preemptively noted that Examiner asserts that the claims have been met as they are currently written due to their breadth (as can be seen in the rejections above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794